Citation Nr: 0610401	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a neurogenic bladder.

2.  Entitlement to an initial, compensable evaluation for 
bowel incontinence.

3.  Entitlement to an increased evaluation for residuals of a 
failed laminectomy with bilateral neuropathy of the lower 
extremities, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and EM


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from May 1978 to September 1989.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Columbia, South 
Carolina.

The issues of higher initial evaluations for the veteran's 
neurogenic bladder and bowel incontinence are remanded to the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

In December 2005, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal in regard to the 
issue of entitlement to an increased evaluation for residuals 
of a failed laminectomy with bilateral neuropathy of the 
lower extremities, currently evaluated as 60 percent 
disabling.




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an increased 
evaluation for residuals of a failed laminectomy with 
bilateral neuropathy of the lower extremities, currently 
evaluated as 60 percent disabling, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On December 7, 2005, the veteran appeared at the Columbia RO 
with his accredited representative and testified at a hearing 
before the Board.  At the hearing, the veteran submitted a 
written statement requesting a withdrawal of his appeal for 
an increased evaluation for residuals of a failed laminectomy 
with bilateral neuropathy of the lower extremities, currently 
evaluated as 60 percent disabling.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a failed laminectomy with bilateral neuropathy 
of the lower extremities, currently evaluated as 60 percent 
disabling, is dismissed.


REMAND

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The claims file does not show a letter 
was issued by the RO that satisfies the duty to notify with 
regard to these issues, and this should be accomplished on 
remand.  Additionally, it is noted that during the pendency 
of this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

The veteran's December 2005 testimony reveals a significant 
worsening of his bladder and bowel disabilities since his 
genitourinary examination in August 2002, and this is 
consistent with the VA treatment and evaluation records.  The 
Board notes that the claims file contains a VA examination 
report of the spine dated in February 2005, which includes 
the diagnoses of bladder and fecal incontinence, but the 
examiner did not address the severity of these disabilities 
for rating purposes.  An examination to determine the current 
severity of the veteran's neurogenic bladder and bowel 
incontinence is therefore warranted.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA should also take this 
opportunity on remand to obtain updated VA medical records 
from the veteran's two identified treating sources, the VA 
Medical Centers (VAMCs) in Augusta and Charleston.     

Accordingly, these issues are remanded for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied 
with regard to the veteran's claims for 
entitlement to higher initial evaluations 
for a neurogenic bladder and bowel 
incontinence.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  In this regard, the 
veteran should be provided a notice 
letter and specifically told of the 
information or evidence he needs to 
submit to substantiate his claims, as 
well as the information or evidence that 
VA will obtain, if any.  38 U.S.C.A. 
§ 5103(a).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159.  Additionally, the letter must 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Obtain and associate with the claims 
file the veteran's updated VA medical 
records from the VAMCs in Augusta and 
Charleston.  If no such records exist or 
are otherwise unavailable, a negative 
reply must be associated with the claims 
file.  

3.  The veteran must be scheduled for a VA 
examination to evaluate the current 
severity of his bladder and bowel 
disabilities.  The examiner must review 
the veteran's claims folder in conjunction 
with the examination.  Any tests deemed 
appropriate by the examiner must be 
conducted.  Any indicated diagnostic tests 
and studies should be accomplished, and 
the examiner should review the results of 
any testing prior to completion of the 
report. The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of bladder 
and bowel pathology found to be present.  
Regarding the veteran's neurogenic 
bladder, the examiner should report 
whether there is any need for using an 
appliance or wearing of absorbent 
materials, to include documenting the 
frequency in which they must be changed 
daily.  The examiner should also document 
the frequency of day and night time 
voiding.  Regarding the veteran's bowel 
incontinence, the examiner should report 
the severity and frequency of any leakage 
and note the extent that they are 
involuntary, to include whether there is 
complete loss of sphincter control.  The 
report prepared should be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran and his representative must 
be provided a Supplemental Statement of 
the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


